1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. ED CV 19-00160-AB (KKx)
11   Amanda Hill
12                                                 ORDER OF DISMISSAL FOR
                      Plaintiff,
13                                                 LACK OF PROSECUTION WITHOUT
     v.                                            PREJUDICE
14
     Fitness 19 LLC
15                                                 (PURSUANT TO LOCAL RULE 41)
                      Defendants.
16
17
18
19
20
           On May 8, 2019, the Court issued an Order to Show Cause why this case should
21
     not be dismissed for lack of prosecution. A written response to the Order to Show Cause
22
     was ordered to be filed no later than May 22, 2019. No response having been filed to
23
     the Court’s Order to Show Cause,
24
           //
25
           //
26
           //
27
           //
28
                                              1.
1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5
6    Dated: May 28, 2019             ________________________________
                                     ANDRÉ BIROTTE JR.
7                                    UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
